Citation Nr: 1531201	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-42 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1944 to March 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's pterygium of the right eye is asymptomatic.


CONCLUSION OF LAW

A compensable rating for pterygium of the right eye is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6034 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

Pertinent VA and private medical records have been secured, and the Veteran was afforded a VA examination in 2009 to determine the severity of his right eye disability.  The Veteran was scheduled for another VA eye examination in September 2014.  However, he failed to appear for his scheduled examination.  Although the claims file does not contain copies of the actual notices regarding the scheduling of this examination, the Veteran is presumed to have been provided proper notice of the same.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311. 

Here, the absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged that he did not receive notice of the examination, nor has he provided further notice to the VA of a change of address, which has remained unchanged for the entire appeal period.  Indeed, in September 2014, the Veteran was sent a supplemental statement of the case (SSOC) to his address of record which advised him that he had been scheduled for an examination, had not appeared for an examination, that evidence which might have been material to the outcome of the claim could not be considered, and his claim was accordingly denied.  The Veteran subsequently corresponded with the RO but did not request a new examination after receipt of the SSOC.  Accordingly, a new examination is not warranted, and VA has satisfied its duty to assist.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Veteran's claim for an increased rating for his service-connected right eye disability was received in July 2009.

A VA examination of the eyes was conducted in September 2009.  The Veteran reported he had surgery for a cataract in his left eye in 2007.  An examination revealed that the Veteran's uncorrected far vision in his right eye was that he could see hand motions at two feet, and he could not read for near vision.  Corrected far visual acuity in his left eye was 20/400, and 20/800 for near vision.  The conjunctivae were clear.  The diagnoses were legally blind, right eye mature cataract, left eye pseudophakia and age-related macular degeneration.  The examiner stated that the Veteran's loss of vision was caused by or a result of age-related macular degeneration.  

VA outpatient treatment records show the Veteran was seen in the optometry clinic in April 2010.  He complained of decreased vision in both eyes of long standing.  It was noted he was not receiving treatment for his eyes.  The conjunctivae were normal.  There was no indication of a pterygium.  The diagnosis was the Veteran was almost totally blind secondary to a mature cataract in the right eye and atrophic macular scar in the left eye.  

An undated statement from L. R. Santiago, M.D. was received in September 2010.  It was indicated the Veteran's corrected vision in the right eye was count fingers at seven feet and that he could count fingers at four feet in the left eye.  It was stated this was due to age-related macular degeneration and cataract of the left eye.  The diagnoses were right eye pterygium, cataract of the right eye and age-related macular degeneration of both eyes.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pterygium is evaluated based on visual impairment, disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79 Diagnostic Code 6034.

Impairment of visual acuity is rated noncompensable where there is vision of 20/40 bilaterally.  A 10 percent disability rating is warranted where there is vision in one eye of 20/50 to 20/100 and vision in the other eye is 20/40.  A 20 percent evaluation is warranted for vision in one eye of 20/70 to 20/100 and vision in the other eye of 20/50.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.

A 10 percent rating may be assigned for chronic conjunctivitis (nontrachomatous) when active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.).  When inactive, evaluate based on residuals, such as visual impairment and disfigurement (Diagnostic Code 7800).  38 C.F.R. § 4.79, Diagnostic Code 6018).

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).

As noted above, pterygium may evaluated based on loss of vision, if any.  The Board acknowledges that the Veteran is essentially blind in both eyes.  In this case, however, loss of vision in the right eye (the only eye for which service connection has been established) has been attributed to the Veteran's nonservice-connected cataracts and macular degeneration, and not his service-connected pterygium.  Therefore, a rating based on loss of vision is not for application.  

Pterygium, may also be rated as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800.  No disfigurement attributable to the pterygium has been shown.  

Finally, pterygium may be rated as conjunctivitis under Diagnostic Code 6018.  The medical findings of record, however, reflect no abnormality of the conjunctivae.  

The Veteran is competent to report symptoms he experiences, to include visual difficulties, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a higher rating for a right eye pterygium.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for pterygium of the right eye.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's right eye pterygium are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's right eye pterygium impacts on employability.  There is no indication in the evidence of record that by virtue of his service-connected pterygium of the right eye, the Veteran is rendered incapable of gainful employment.


ORDER

A compensable rating for right eye pterygium is denied.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


